          Case 1:20-cv-03207-BAH Document 31 Filed 02/05/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                              )
NISHIKA NIBBER,                               )
                                              )
       Plaintiff,                             )
                                              )
               v.                             )       Civil Action No. 20-3207 (BAH)
                                              )
UNITED STATES CITIZENSHIP AND                 )
IMMIGRATION SERVICES, et al.,                 )
                                              )
       Defendants.                            )
                                              )

                              DEFENDANTS’ STATUS REPORT

       Pursuant to the Court’s Order of December 15, 2020, ECF No. 25, Defendants

respectfully submit this Status Report advising the Court of (1) whether Plaintiff’s biometrics

appointment has been scheduled and, if not, when Defendants U.S. Citizenship and Immigration

Services (“USCIS”) estimates that the appointment will be scheduled; (2) the status of Plaintiff’s

application to extend her H-4 status, including where her application is situated in the queue of

pending petitions; (3) the status of Plaintiff’s application to renew Employment Authorization

Document, including where her application is situated in the queue of pending petitions; and

(4) if no progress has been made with respect to any one of the above inquiries since the

submission of the last status report, explaining the lack of progress.

       Defendants have previously addressed the above questions and showed that progress was

being made on Plaintiff’s matter. See ECF No. 30-1 (D.D.C. filed Jan. 22, 2021). Defendants

now report that, on February 5, 2021, USCIS adjudicated the pending Form I-539 and Form-765

applications. See Exhibits A and B. Because this was the only action that Plaintiff seeks to

compel in this mandamus action, ECF No. 1 at 24 (Complaint), it is Defendants’ position that

this case is now moot and should be dismissed. Fed. R. Civ. P. 12(h)(3). As USCIS has
          Case 1:20-cv-03207-BAH Document 31 Filed 02/05/21 Page 2 of 2




adjudicated Plaintiff’s applications, “no further relief is available on that front,” and the case

should be dismissed as moot. See Jafarzadeh v. Duke, 270 F. Supp. 3d 296, 303-04 (D.D.C.

2017) (dismissing as moot the plaintiffs’ claims seeking an order requiring USCIS to act on their

applications to become lawful permanent residents because USCIS had adjudicated the

applications); see also Kwok Sze v. Johnson, 172 F. Supp. 3d 112, 116-19 (D.D.C. 2016)

(dismissing the plaintiff’s request for mandamus relief as moot because USCIS had responded to

his request); see also Fed. R. Civ. P. 12(h)(3).

Dated: February 5, 2021                        Respectfully submitted,

                                               MICHAEL R. SHERWIN
                                               Acting United States Attorney

                                               BRIAN P. HUDAK
                                               Acting Chief, Civil Division

                                               By: /s/ Paul Cirino
                                               PAUL CIRINO, D.C. Bar # 1684555
                                               Assistant United States Attorney
                                               Civil Division
                                               United States Attorney’s Office
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               Telephone: (202) 252-2529
                                               paul.cirino@usdoj.gov

                                               Counsel for Defendants




                                                   2
